DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: US Patent Application 15/585,054 (paragraph 0001, lines 1-2) is now US Patent 11,074,463.  US Patent Application 15/224,904 (paragraph 0047, line 1) is now US Patent 10,126,722.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, 15, 16, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following are not disclosed in the original disclosure:
Claims 5 and 23, “adjusting the frame rate of the first camera causes a change in power consumption associated with the first camera”. Instead, paragraph 0068 of the original specification (see US 2018/0322348) discloses “[i]n some alternative example implementations, a magnitude of difference related to a change in capture rate may be represented by a polynomial function (such as a first order polynomial function) or a power function.”
	Claim 11, “the one or more processors are configured to adjust a frequency of the emitter based on the first frame rate”. Instead, paragraph 0043 of the original specification (see US 2018/0322348) discloses “[f]or a LIDAR sensor, the device may determine the frequency of the laser and/or may determine the transmit power for the laser emitter. For a camera (such as a monocular camera, a stereoscopic camera, an infrared camera, a time of flight camera, a range finder, and so on), the device may determine the frame capture rate (frame rate), the image resolution, and the color depth or palette (if capturing visible light).”
	Claim 15, determine a change from a current direction of travel to the future direction of travel based on the velocity of the apparatus. Instead, paragraph 0078 of the original specification (see US 2018/0322348) discloses “[t]he device 202 may compare the device's direction of travel 708 (optionally including the trajectory, speed and/or acceleration of the device 202) to the predicted path of travel 712 in order to determine if the object 710 may collide with the device 202.”
Claim 16, determine the first frame rate for the first camera based on the change in the acceleration. Instead, paragraph 0073 of the original specification discloses “[i]n additional aspects of the present disclosure, the capture rate may be dependent on an acceleration of the device.”
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 15, the specification does not describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to determine a change from a current direction of travel to the future direction of travel based on the velocity of the apparatus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there are no structural cooperative relationships between the headset and other elements of the apparatus (in claim 1). The significance of the headset, if any, for performing the determining steps is not particularly recited.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Thus, claims 1, 21, and 28 and dependent claims 2, 3, 6-8, 10, 13-17, 19, 24-26, 27, 30, and 31 are not patent eligible under 35 USC 101.


Claims 1-3, 6-8, 10, 12-19, 21, 24-28, 30, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 21, and 28 recite an abstract idea of “determine a future direction of travel of the apparatus” (evaluation, mental process) and “determine a first frame rate for the first camera based on the future direction of travel and a first field of capture of the first camera” (mathematical concept, evaluation/mental process, paragraph 0071).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. A first camera is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). The combination of a memory and processor(s) is directed to a generic processor. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental process grouping (2019 PEG, slide 20).  
Dependent claims 6-8, 13-17, 19, 24-26, 27, 30, and 31 are directed to an abstract idea.
Dependent claims 2, 3, 10, 12, and 18 recite generic/conventional devices without particularity. Thus, the devices are not significantly more than the abstract idea.
Thus, claims 1, 21, and 28 and dependent claims 2, 3, 6-8, 10, 12-19, 24-28, 30, and 31 are not patent eligible under 35 USC 101.
Claims 4, 5, 9, 11, 20, 22, 23, and 29 integrate the abstract idea into a practical application.
Thus, claims 4, 5, 9, 11, 20, 22, 23, and 29 are patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 13, 17, 21, 22, 24, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10-12, 18, and 19 of U.S. Patent No. 11,074,463 (Sweet, III et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Sweet, III et al. (‘463) anticipates the claims:
1. An apparatus (claim 1), comprising:
a first camera (claim 1, line 1);
a memory storing instructions (claim 1, lines 4-5); and
one or more processors communicatively coupled to the memory and the first camera, the one or more processors configured to execute the instructions to (claim 1, lines 3-7):
determine a future direction of travel of the apparatus (claim 1, line 17); and
determine a first frame rate for the first camera based on the future 
direction of travel and a first field of capture of the first camera (claim 2; claim 1, lines 17-21, 9-10).
2. The apparatus of claim 1, wherein the apparatus comprises a headset (claim 10).
3. The apparatus of claim 2, wherein the apparatus comprises a virtual reality headset (claim 10).
4. The apparatus of claim 1, wherein the one or more processors are further configured to execute the instructions to adjust a frame rate of the first camera to the first frame rate (claim 2).
6. The apparatus of claim 1, wherein the one or more processors are further configured to execute the instructions to:
determine a direction of the first field of capture of the first camera (claim 1, lines 19-20); and 
determine the first frame rate for the first camera based on a comparison of the future direction of travel and the direction of the first field of capture of the first camera (claim 2; claim 1, lines 17-21).
13. The apparatus of claim 1 further comprising a motion sensor (implied by determined trajectory, claim 1, line 16), wherein determining the future direction of travel of the apparatus comprises determining a trajectory of the apparatus based on data received from the motion sensor (claim 1, lines 17-18).
17. The apparatus of claim 1, wherein the one or more processors are further configured to execute the instructions to:
determine a magnitude of difference between the future direction of travel and a direction of the first field of capture (claim 1, lines 18-21, 9-10); and
determine the first frame rate based on the magnitude of difference (claim 2).
21. A method of operating an apparatus (clam 11), comprising:
determining a future direction of travel of the apparatus (claim 11, line 13); and
determining a first frame rate for a first camera of the apparatus based on the future direction of travel and a first field of capture of the first camera (claim 12; claim 11, lines 13-17, 5-6).
22. The method of claim 21, further comprising adjusting a frame rate of the first camera to the first frame rate (claim 12).
24. The method of claim 21, wherein determining the first frame rate for the first camera comprises:
determining a direction of the first field of capture of the first camera (claim 11, 16-17); and 
determining the first frame rate for the first camera based on a comparison of the future direction of travel and the direction of the first field of capture of the first camera (claim 12; claim 11, lines 13-17).
27. The method of claim 21, wherein determining the first frame rate for the first camera comprises:
determining a magnitude of difference between the future direction of travel and a direction of the first field of capture (claim 11, lines 15-17, 5-6); and
determining the first frame rate based on the magnitude of difference (claim 12).
28. A non-transitory computer-readable storage medium storing one or more programs containing instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform operations (claim 18) comprising:
determining a future direction of travel of the apparatus (claim 18, line 17); and
determining a first frame rate for a first camera of the apparatus based on the future direction of travel and a first field of capture of the first camera (claim 19; claim 18, lines 17-20, 8-9).
29. The non-transitory computer-readable storage medium of claim 28, wherein the operations further comprise adjusting a frame rate of the first camera to the first frame rate (claim 19).
30. The non-transitory computer-readable storage medium of claim 28, wherein the operations further comprise:
determining a direction of the first field of capture of the first camera (claim 18, line 20); and 
determining the first frame rate for the first camera based on a comparison of the future direction of travel and the direction of the first field of capture of the first camera (claim 19; claim 18, lines 17-20).

Claims 5, 10, 12, 14, 18, 19, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 18, and 19 of U.S. Patent No. 11,074,463 (Sweet, III et al.) in view of Yamamoto et al. (US 2007/0140527), Templeton et al. (US 9,383,753), Clark et al. (US 2017/0090481), and Haggerty et al. (US 2017/0274822).

Regrading claims 5 and 23, while Sweet, III et al. (‘463) does not claim adjusting the frame rate of the first camera causes a change in power consumption associated with the first camera, the limitation would have been obvious in view of Yamamoto et al. (paragraph 0006, lines 8-10) for recognizing objects while conserving energy.

Regrading claim 10, while Sweet, III et al. (‘463) does not claim an emitter for a laser sensor associated with the first camera, the limitation would have been obvious in view of Templeton et al. (column 8, line 28; column 8, lines 25-28) for detecting information about the environment surrounding the vehicle.

Regrading claim 12, while Sweet, III et al. (‘463) does not claim the laser sensor is a LIDAR sensor, the limitation would have been obvious in view of Templeton et al. (column 8, line 28) for detecting information about the environment surrounding the vehicle.

Regrading claim 14, while Sweet, III et al. (‘463) does not claim a motion sensor, wherein the one or more processors are further configured to execute the instructions to:
determine a speed of the apparatus based on data received from the motion sensor; and
determine the first frame rate for the first camera based on the speed of the apparatus, the limitation would have been obvious in view of Clark et al. and Haggerty et al..

Clark et al. discloses a motion sensor to determine a speed of the apparatus (paragraph 0044, lines 14-19). It would have been obvious for the processor (412) to determine a speed of the apparatus based on data received from the motion sensor.
Haggerty et al. discloses determining a first frame rate for the first camera (adjusting rate at which the captured images are stored in memory, paragraph 0025, lines 4-6) based on a speed of the apparatus (paragraph 0025, lines 4-7).

Regrading claims 18 and 19, while Sweet, III et al. (‘463) does not the apparatus is a vehicle, wherein the future direction of travel comprises a direction opposite of a current direction of travel of the vehicle, the limitations would have been obvious in view of Haggerty et al. (vehicle 100 moves in the forward and backward directions) for providing transportation.

Claims 1-5, 10, 12, 14, 18-23, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 22 of U.S. Patent No. 10,126,722 (Sweet, III et al.) in view of Sekiguchi et al. (US 2016/0205384, Nishizawa et al. (US 20160284129), Yamamoto et al. (US 2007/0140527), and Templeton et al. (US 9,383,753). Sweet, III et al. (‘722) claims:
1. An apparatus (claim 13), comprising:
a first camera (claim 13, lines 6-10);
a memory storing instructions (implied by processor with instructions, claim 13, lines 2-3); and
one or more processors communicatively coupled to the memory (claim 13, line 2) and the first camera (claim 13, lines 2-3, 6-8), the one or more processors configured to execute the instructions to (claim 13, lines 2-3):
determine a direction of travel of the apparatus (claim 13, lines 4-5); and
determine a first frame rate for the first camera based on the direction of
travel and a first field of capture of the first camera (claim 13, lines 9-13).

However, while Sweet, III et al. (‘722) does not claim a future direction of travel for determining a first frame rate for the first camera, this limitation would have been obvious in view of Sekiguchi et al.. Sekiguchi et al. discloses determining a first frame rate for the first camera (changing at least one of the fame rate of the imaging unit of the stereo camera, paragraph 0098, lines 3-5) based on the future direction of travel (movement direction of vehicle, paragraph 0098, lines 3-5, the movement direction of vehicle includes future direction of travel, Fig. 8A). Accordingly, it would have been obvious to determine a first frame rate for the first camera based on a future direction of
travel and a first field of capture of the first camera.

Regarding claims 2 and 3, while Sweet, III et al. (‘722) does not claim the apparatus comprises a virtual reality headset, the limitation would have been obvious in view of Nishizawa et al. (paragraph 0343, lines 10-19) for mounting the camera for displaying an image.

4. The apparatus of claim 1, wherein the one or more processors are further configured to execute the instructions to adjust a frame rate of the first camera to the first frame rate (claim 13, line 9).

Regarding claim 5, while Sweet, III et al. (‘722) does not claim adjusting the frame rate of the first camera causes a change in power consumption associated with the first camera, the limitation would have been obvious in view of Yamamoto et al. (paragraph 0006, lines 8-10) for controlling power consumption.

Regarding claim 10, while Sweet, III et al. (‘722) does not claim an emitter for a laser sensor associated with the first camera, the limitation would have been obvious in view of Templeton et al. (column 8, line 28; column 8, lines 25-28) for detecting information surrounding a vehicle.

Regarding claim 12, while Sweet, III et al. (‘722) does not claim the laser sensor is a LIDAR sensor, the limitation would have been obvious in view of 
Templeton et al. (column 8, line 28) for detecting information surrounding a vehicle.

14. The apparatus of claim 1 further comprising a motion sensor, wherein the one or more processors are further configured to execute the instructions to:
determine a speed of the apparatus (claim 13, lines 4-5) based on data received from the motion sensor; and
determine the first frame rate for the first camera based on the speed of the apparatus (claim 13, lines 9-10).

18. The apparatus of claim 1, wherein the apparatus is a vehicle (claim 13, line 1).

19. The apparatus of claim 18, wherein the future direction of travel comprises a direction opposite of a current direction of travel of the vehicle (vehicle, claim 13, line 1, can move in the forward and backward direction).

Regarding claim 20, while Sweet, III et al. (‘722) does not claim the one or more processors are configured to: 
perform an object detection process based on image data received from the first camera; and
adjust a frame rate of the first camera to the first frame rate based on the object detection process, the limitations would have been obvious in view of Sekiguchi et al..

Sekiguchi et al. discloses
the one or more processors are configured to: 
perform an object detection process based on image data received from the first camera (claim 14, lines 3-4); and
adjust a frame rate of the first camera to the first frame rate based on the object detection process (claim 14, lines 2-7) for detecting an obstacle

21. A method of operating an apparatus (clam 1), comprising:
determining a direction of travel of the apparatus (claim 1, lines 3-4); and
determining a first frame rate for a first camera of the apparatus based on the direction of travel and a first field of capture of the first camera (claim 1, lines 8-12).
.
However, while Sweet, III et al. (‘722) does not claim a future direction of travel for determining a first frame rate for the first camera, this limitation would have been obvious in view of Sekiguchi et al.. Sekiguchi et al. discloses determining a first frame rate for the first camera (changing at least one of the fame rate of the imaging unit of the stereo camera, paragraph 0098, lines 3-5) based on the future direction of travel (movement direction of vehicle, paragraph 0098, lines 3-5, the movement direction of vehicle includes future direction of travel, Fig. 8A). Accordingly, it would have been obvious to determine a first frame rate for the first camera based on a future direction of
travel and a first field of capture of the first camera.

22. The method of claim 21, further comprising adjusting a frame rate of the first camera to the first frame rate (claim 1, lines 8-9).

Regarding claim 23, while Sweet, III et al. (‘722) does not claim adjusting the frame rate of the first camera causes a change in power consumption associated with the first camera, the limitation would have been obvious in view of Yamamoto et al. (paragraph 0006, lines 8-10) for controlling power consumption.

28. A non-transitory computer-readable storage medium storing one or more programs containing instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform operations (claim 22) comprising:
determining a direction of travel of the apparatus (claim 22, lines 5-6); and
determining a first frame rate for a first camera of the apparatus based on the direction of travel and a first field of capture of the first camera (claim 22, lines 10-14).

However, while Sweet, III et al. (‘722) does not claim a future direction of travel for determining a first frame rate for the first camera, this limitation would have been obvious in view of Sekiguchi et al.. Sekiguchi et al. discloses determining a first frame rate for the first camera (changing at least one of the fame rate of the imaging unit of the stereo camera, paragraph 0098, lines 3-5) based on the future direction of travel (movement direction of vehicle, paragraph 0098, lines 3-5, the movement direction of vehicle includes future direction of travel, Fig. 8A). Accordingly, it would have been obvious to determine a first frame rate for the first camera based on a future direction of
travel and a first field of capture of the first camera.

29. The non-transitory computer-readable storage medium of claim 28, wherein the operations further comprise adjusting a frame rate of the first camera to the first frame rate (claim 22, lines 10-11).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 18-22, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. (US 2017/0274822) in view of Sekiguchi et al. (US 2016/0205384).

Regrading claims 1, 21, and 28, Haggerty et al. discloses an apparatus (vehicle 100) and method (paragraph 0041, lines 9-11), comprising:
a first camera (cameras, Abstract, lines 1-3; Fig. 4);
a memory storing instructions (data storage 414); and
one or more processors (data processor 412, paragraph 0041, line 9; data processor 414, Fig. 4) communicatively coupled to the memory (Fig. 4) and the first camera (Fig. 4), the one or more processors (414) configured to execute the instructions (paragraph 0041, lines 9-11).

While Haggeriy ef al. does not expressly disclose determining a future direction of travel of the apparatus, determining a first frame rate for the first camera based on the future direction of travel and a first field of capture of the first camera, Haggerty et al. discloses adjusting rate of storage of captured images based on direction of travel of the vehicle (direction of travel of vehicle, paragraph 0025, lines 4-8). It would have been obvious for the processor (412) of Haggerty et al. to determine the direction of travel for the vehicle for adjusting rate of storage of captured images. In other words, to use a direction of travel of the device as a basis for adjusting a capture rate of images, it would have been obvious to determine the direction of travel for the device. Haggerty et al. further discloses determining a first frame rate for the first camera (adjusting rate at which the captured images are stored in memory, paragraph 0025, lines 4-6) based on the direction of travel and a first field of capture of the first camera (paragraph 0025, lines 4-9).
Sekiguchi et al. discloses determining a first frame rate for the first camera (changing at least one of the fame rate of the imaging unit of the stereo camera, paragraph 0098, lines 3-5) based on the future direction of travel (movement direction of vehicle, paragraph 0098, lines 3-5, the movement direction of vehicle includes future direction of travel, Fig. 8A).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggeriy ef al. with determining a future direction of travel of the apparatus and a first field of capture of the first camera as suggested by Sekiguchi et al. for the purpose of determining a first frame rate for the first camera.

Regarding claims 4, 22, and 29, Haggerty et al. discloses one or more processors are further configured to execute the instructions to adjust a frame rate of the first camera to the first frame rate (adjusting rate at which the captured images are stored in memory, paragraph 0025, lines 4-6).

Regarding claim 18, Haggerty et al. discloses the apparatus is a vehicle (100).

Regarding claim 19, Haggerty et al. discloses the future direction of travel comprises a direction opposite of a current direction of travel of the vehicle (vehicle 100 moves in the forward and backward direction).

Regarding claim 20, Haggerty et al. does not disclose
perform an object detection process based on image data received from the first camera; and
adjust a frame rate of the first camera to the first frame rate based on the object detection process.

Sekiguchi et al. discloses
perform an object detection process based on image data received from the first camera (claim 14, lines 3-4); and
adjust a frame rate of the first camera to the first frame rate based on the object detection process (claim 14, lines 2-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggeriy ef al. with adjusting a frame rate of the first camera to the first frame rate based on the object detection process as suggested by Sekiguchi et al. for the purpose of detecting an obstacle.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. in view of Sekiguchi et al. as applied to claim 1 above, and further in view of Nishizawa et al. (US 20160284129).

Regarding claims 2 and 3, Haggerty et al. as modified by Sekiguchi et al. discloses the claimed limitations as discussed above, except a headset/virtual reality headset.

Nishizawa et al. discloses that a camera can be mounted on a vehicle and a virtual reality headset (paragraph 0343, lines 10-19).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with a virtual reality helmet as disclosed by Nishizawa et al. for purpose of mounting the camera for displaying an image.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. in view of Sekiguchi et al. as applied to claim 4 above, and further in view of Yamamoto et al. (US 2007/0140527).

Regarding claims 5 and 23, Haggerty et al. as modified by Sekiguchi et al. discloses the claimed limitations as discussed above, except adjusting the frame rate of the first camera causes a change in power consumption associated with the first camera.

Yamamoto et al. discloses adjusting the frame rate of the first camera causes a change in power consumption associated with the first camera (paragraph 0006, lines 8-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with adjusting the frame rate of the first camera as disclosed by Yamamoto et al. for purpose of controlling power consumption.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. in view of Sekiguchi et al. as applied to claim 1 above, and further in view of Templeton et al. (US 9,383,753).

Regarding claim 10, Haggerty et al. as modified by Sekiguchi et al. discloses the claimed limitations as discussed above, except an emitter for a laser sensor associated with the first camera.

Templeton et al. discloses an emitter for a laser sensor (LIDAR 28) associated with the first camera (column 8, line 28; column 8, lines 25-28).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with an emitter for a laser sensor associated with the first camera as disclosed by Templeton et al. for purpose of detecting information surrounding a vehicle.

Regarding claim 12, Haggerty et al. as modified by Sekiguchi et al. further does not disclose the laser sensor is a LIDAR sensor.

Templeton et al. discloses the laser sensor is a LIDAR sensor (column 8, line 28).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with a LIDAR sensor as disclosed by Templeton et al. for purpose of detecting information surrounding a vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. in view of Sekiguchi et al. as applied to claim 1 above, and further in view of Kim (US 2014/0324297).

Regarding claim 13, Haggerty et al. as modified by Sekiguchi et al. discloses the claimed limitations as discussed above, except a motion sensor, wherein determining the future direction of travel of the apparatus comprises determining a trajectory of the apparatus based on data received from the motion sensor.

Kim discloses a motion sensor, wherein determining the future direction of travel of the apparatus comprises determining a trajectory of the apparatus based on data received from the motion sensor (paragraph 0013, lines 4-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with a motion sensor determining a future trajectory of the apparatus as disclosed by Kim for purpose of predicting a collision.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. in view of Sekiguchi et al. as applied to claim 1 above, and further in view of Clark et al. (US 2017/0090481).

Regarding claim 14, Haggerty et al. as modified by Sekiguchi et al. discloses the claimed limitations as discussed above, except a motion sensor, wherein the one or more processors are further configured to execute the instructions to determine a speed of the apparatus based on data received from the motion sensor.

Clark et al. discloses a motion sensor to determine a speed of the apparatus (paragraph 0044, lines 14-19). It would have been obvious for the processor (412) to determine a speed of the apparatus based on data received from the motion sensor.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with a motion sensor as disclosed by Clark et al. for purpose of providing speed data.

Haggerty et al. further discloses determining a first frame rate for the first camera (adjusting rate at which the captured images are stored in memory, paragraph 0025, lines 4-6) based on a speed of the apparatus (paragraph 0025, lines 4-7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. in view of Sekiguchi et al. as applied to claim 1 above, and further in view of Penha et al. (US 2019/0158727).

Regarding claim 1, Haggerty et al. as modified by Sekiguchi et al. discloses the claimed limitations as discussed above, except a motion sensor, wherein the one or more processors are further configured to execute the instructions to:
determine a change in an acceleration of the apparatus based on data received from the motion sensor; and
determine the first frame rate for the first camera based on the change in the acceleration.

Penha et al. discloses a motion sensor (implied by detection of movement, paragraph 0644, lines 2-3; detection of quick changes in acceleration, paragraph 0644, lines 7-8), wherein:
determine a change in an acceleration of the apparatus based on data received from the motion sensor (detection of movement, paragraph 0644, lines 2-3; detection of quick changes in acceleration, paragraph 0644, lines 7-8); and
determine the first frame rate for the first camera based on the change in the acceleration (retaining images at a higher frame rate based on quick changes in acceleration, paragraph 0644, lines 7-9). A processor is a known device for controlling/processing operations/configurations.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Haggerty et al. as modified with a motion sensor as disclosed by Penha et al. for purpose of providing acceleration change data to determine a frame rate to retain images.

Allowable Subject Matter

Claim 9/8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an apparatus comprising determining a second frame rate for the second camera based on a comparison of the future direction of travel and a direction of the second field of capture (claim 9/8) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

Claims 6-9, 11, 15-17, 24-27, 30, and 31 do not have prior art rejections.
The combination as claimed wherein an apparatus and method comprising determine the first frame rate for the first camera based on a comparison of the future direction of travel and the direction of the first field of capture of the first camera (claims 6, 24, 30) or determine the first frame rate to be (i) a maximum frame rate when the future direction of travel matches the direction of the first field of capture of the first camera, and (ii) a minimum frame rate when the future direction of travel is opposite the direction of the first field of capture of the first camera (claims 7, 25) or determine a second frame rate for the second camera based on a comparison of the future direction of travel and a direction of the second field of capture (claims 8, 26, 31) or adjust a frequency of the emitter based on the first frame rate (claim 11) or determine a change from a current direction of travel to the future direction of travel based on the velocity of the apparatus (claim 15) or determine a magnitude of difference between the future direction of travel and a direction of the first field of capture (claims 17, 27) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turpin et al. (US 2018/0032042), now abandoned, is a CIP of related Sweet, III, et al. (US 10,126,722).
	Puscasu et al. (US 2015/0263806) discloses adjusting a frame rate to match a frequency of an emitter (paragraph 0066), rather than adjusting the frequency of the emitter based on the frame rate.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 30, 2022